DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1-20 over Hamasaki have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 2, 11, 12 and 20
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b)
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation “an amount in the range of 0.0001-100 wt %”, and the claim also recites “optionally in the range of 0.1-100 wt %” which is the narrower statement of the range/limitation.  Also, claim 11 recites the broad recitation “an amount in the range of 1-15,000 ppm”, and the claim also recites “optionally in the range of 10-10,000 ppm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 1, Oglesby teaches a composition (corresponding to sweetener composition ([0039]), foods and beverages ([0130]-[0131])) comprising: a composition (corresponding to sweetener composition) formed from a reaction mixture comprising: (A) a non-Stevia sweetening agent selected from the group consisting of swingle extracts (corresponding to Luo Han Guo sweetener), mogrosides, glycosylated swingle extracts, and glycosylated mogrosides (corresponding to modified NHPSs) ([0032]); and (B) amine donors having a free amino group (corresponding to protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).  Oglesby discloses that the sweetener composition is made by mixing ingredients (A) and (B) and heating 
Regarding claim 2, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprises reducing sugar having a free carbonyl group (corresponding to glucose and fructose) ([0081]).
Regarding claim 3, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a food product and that the amount of MRP composition present in the food product is adjusted based on the desired sweetness and other characteristics of the product ([0131]).  Therefore, the amount of MRP composition in the food product is an amount approaching 0 wt% to an amount approaching 100 wt%, which overlaps the claimed range.
Regarding claim 4, 
Regarding claim 5, Oglesby teaches the invention as disclosed above in claim 1, including the composition is a dairy product (corresponding to dairy-based food or food preparation) and that the amount of MRP composition present in the food product is adjusted based on the desired sweetness and other characteristics of the product ([0131]).  Therefore, the amount of MRP composition in the food product is an amount approaching 0 wt% to an amount approaching 100 wt%, which overlaps the claimed range.
Regarding claim 6, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture further comprises thaumatin or neohesperidin dihydrochalcone (NHDC) ([0032]).
Regarding claim 7, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprising thaumatin ([0032]).  Although Oglesby does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, 
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 1, including the reaction mixture comprises a primary amine compound, a secondary amine compound ([0099]), an amino acid ([0100]), a protein ([0152]), and a peptide ([0100]).  Although Oglesby does not teach these ingredients as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Oglesby teaches a composition (corresponding to a beverage ([0130]) comprising: a composition (corresponding to sweetener composition) formed from a reaction mixture comprising: (A) a non-Stevia sweetening agent selected from the group consisting of swingle extracts (corresponding to Luo Han Guo sweetener), mogrosides, glycosylated swingle extracts, and glycosylated mogrosides (corresponding to modified NHPSs) ([0032]); and (B) amine donors having a free amino group (corresponding to protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).  Oglesby discloses that the sweetener composition is made by mixing ingredients (A) and (B) and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture is a Maillard reaction product (MRP) composition and the MRP composition is present in the composition in an amount in the range from an amount approaching 0 ppm to an amount of 1,000,000 ppm, which overlaps the claimed range.
Regarding claim 12, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture further comprises reducing sugar having a free carbonyl group (corresponding to glucose and fructose) ([0081]).
Regarding claim 13, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture further comprises thaumatin or neohesperidin dihydrochalcone (NHDC) ([0032]).
Regarding claim 14, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture comprises thaumatin ([0032]).  Although Oglesby does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 15, Oglesby teaches the invention as disclosed above in claim 11, including the reaction mixture comprises amino acids ([0098]) and thaumatin ([0032]).  Although Oglesby does not teach amino acids and thaumatin as amine donors, their ability to serve as amine donors is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Oglesby teaches the invention as disclosed above in claim 11, including the composition further comprising sweetening agents selected from the group consisting of sorbitol, xylitol, mannitol ([0035]), sucralose, aspartame, acesulfame-K, 
Regarding claim 17, Oglesby teaches the invention as disclosed above in claim 11, including the beverage does not contain any product made from roasted coffee beans (corresponding to vegetable-, fruit- root/tuber/corn-, nut, cola, chocolate-, meat-, seafood-based beverage) ([0130]).
Regarding claim 18, Oglesby teaches the invention as disclosed above in claim 11, including the beverage further comprises a product made from roasted coffee beans (corresponding to caffeinated beverage) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the sweetener composition formed from Luo Han Guo sweetener, mogrosides, glycosylated swingle extracts, glycosylated mogrosides ([0032]); and protein ([0152]), amine, amino acid, and mixtures thereof ([0098])).
Regarding claim 19, 
Regarding claim 20, Oglesby teaches the invention as disclosed above in claim 11, including the beverage is a juice-flavored beverage (corresponding to vegetable-based and fruit-based beverage) ([0130]).

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 22 of co-pending Application No. 16/402,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claims 1 and 7 require all the claim limitations of instant claim 1, except the MRP composition to be present in the amount of 0.0001-100 wt.%.  However, since the co-pending does not require its components to comprise the composition in any amount, it could be included in the composition in amounts approaching 100 wt.%, which renders the instant concentration range obvious.  
Regarding instant claim 11, co-pending claim 22 requires all the claim limitations of instant claim 11, except (1) the non-nutritive sweetener to be a non-Stevia sweetening agent and (2) the MRP composition to be present in the amount of 0.0001-100 wt.%.  However, since the co-pending does not require its components to comprise the composition in any amount, it could be included in the composition in amounts approaching 100 wt.%, which renders the instant concentration range obvious.  Also, Stevia sweetening agent renders the claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9-11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9, 12, 14, and 15 of co-pending Application No. 16/402,448 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1 and 9 require limitations of instant claims 1 and 11; co-pending claims 4 and 12 require limitations of instant claim 10; co-pending claims 6, 7, 14, and 15 require limitations of instant claims 9 and 16, except (1) the weight ratio of rubusoside, suaviosides, sweet tea extracts, and swingle/monk fruit extracts to amine donor to be 99:1 to 1:99; (2) for the reactants to form an Amadori rearrangement product and undergo Maillard reaction; and (3) for the reaction mixture to be subjected to a temperature of 50-250°C.  However, the instant claims do not require any particular ratio of reactants or a particular reaction temperature and a Maillard reaction will inherently form Amadori products.  Therefore, the instant claims are obvious in light of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1-20 over Hamasaki: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant amended claims 1, 2, 11, 12, and 20 (Applicant’s Remarks, page 6, paragraph 1).  Applicant stated that a claim is anticipated only if each and every element as set forth in the claim is found in a single prior art reference and that claims 1 and 11 have been amended to delete the terms “glycyrrhizin”, “glycosylated glycyrrhizinse” and “sucralose” (Applicant’s Remarks, page 6, paragraph 4- page 7, paragraph 2).  Applicant argued that the claims are patentable since the Hamasaki reference does not disclose or suggest any non-Stevia sweetening agent that is specifically recited in amended claims 1 and 11 (Applicant’s Remarks, page 7, paragraphs 3-4).
However, in the new grounds of rejection necessitated by the amendment of the claims, Oglesby teaches features required by the claims while Hamasaki no longer serves as prior art.  Since Oglesby with evidentiary support from Seasoned Advice teaches all the limitations of claims 1-20, Applicant’s arguments are moot, and the rejection of the claims stand as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791